     Michael A. Soter, SBN 312868
 1
     (michael@michaelsoterlaw.com)
 2   LAW OFFICES OF MICHAEL A. SOTER, APC
     1251 Westwood Blvd, Ste 100A
 3
     LOS ANGELES, CA 90024
 4   Telephone: (424) 488-6870
     Facsimile: (424) 532-4083
 5

 6   Gary S. Soter, SBN 67622
     (garysoter@garysoterlaw.com)
 7
     LAW OFFICES OF GARY S. SOTER, APC
 8   22287 Mulholland Highway #169
 9
     CALABASAS, CA 91302
     Telephone: (323) 960-1909
10

11
     Attorneys for Plaintiff
     Narconon Fresh Start
12

13
                               UNITED STATES DISTRICT COURT

14                        CENTRAL DISTRICT OF CALIFORNIA
15
     NARCONON FRESH START, a nonprofit                  Case No. 2:18-cv-08953-JAK-JEM
16   California Corporation,
17
                                 Plaintiff,
18                                                      [PROPOSED] STIPULATED
                                                        PROTECTIVE ORDER
19
           vs.
20
     RSUI INDEMNITY COMPANY,
21

22                               Defendant.
23

24

25

26

27

28

                                [PROPOSED] STIPULATED PROTECTIVE ORDER
 1   1.    PURPOSES AND LIMITATIONS
 2         Disclosure and discovery activity in this action are likely to involve production
 3   of confidential, proprietary, or private information for which special protection from
 4   public disclosure and from use for any purpose other than prosecuting this litigation
 5   may be warranted. Accordingly, the parties hereby stipulate to and petition the court
 6   to enter the following Stipulated Protective Order. The parties acknowledge that this
 7   Order does not confer blanket protections on all disclosures or responses to discovery
 8   and that the protection it affords from public disclosure and use extends only to the
 9   limited information or items that are entitled to confidential treatment under the
10   applicable legal principles. The parties further acknowledge, as set forth in Section
11   12.3, below, that this Stipulated Protective Order does not entitle them to file
12   confidential information under seal; Civil Local Rule 79-5 sets forth the procedures
13   that must be followed and the standards that will be applied when a party seeks
14   permission from the court to file material under seal.
15   2.    DEFINITIONS
16         2.1    Challenging Party: a Party or Non-Party that challenges the designation
17   of information or items under this Order.
18         2.2    “CONFIDENTIAL” Information or Items: information (regardless of
19   how it is generated, stored or maintained) or tangible things that qualify for protection
20   under Federal Rule of Civil Procedure 26(c).
21         2.3    Counsel (without qualifier): Outside Counsel of Record and House
22   Counsel (as well as their support staff).
23         2.4    Designating Party: a Party or Non-Party that designates information or
24   items that it produces in disclosures or in responses to discovery as
25   “CONFIDENTIAL.”
26         2.5    Disclosure or Discovery Material: all items or information, regardless of
27   the medium or manner in which it is generated, stored, or maintained (including,
28   among other things, testimony, transcripts, and tangible things), that are produced or

                             [PROPOSED] STIPULATED PROTECTIVE ORDER
 1   generated in disclosures or responses to discovery in this matter.
 2         2.6    Expert: a person with specialized knowledge or experience in a matter
 3   pertinent to the litigation who has been retained by a Party or its counsel to serve as an
 4   expert witness or as a consultant in this action.
 5         2.7    House Counsel: attorneys who are employees of a party to this action.
 6   House Counsel does not include Outside Counsel of Record or any other outside
 7   counsel.
 8         2.8    Non-Party: any natural person, partnership, corporation, association, or
 9   other legal entity not named as a Party to this action.
10         2.9    Outside Counsel of Record: attorneys who are not employees of a party
11   to this action but are retained to represent or advise a party to this action and have
12   appeared in this action on behalf of that party or are affiliated with a law firm which
13   has appeared on behalf of that party.
14         2.10 Party: any party to this action, including all of its officers, directors,
15   employees, consultants, retained experts, and Outside Counsel of Record (and their
16   support staffs).
17         2.11 Producing Party: a Party or Non-Party that produces Disclosure or
18   Discovery Material in this action.
19         2.12 Professional Vendors: persons or entities that provide litigation support
20   services (e.g., photocopying, videotaping, translating, preparing exhibits or
21   demonstrations, and organizing, storing, or retrieving data in any form or medium)
22   and their employees and subcontractors.
23         2.13 Protected Material: any Disclosure or Discovery Material that is
24   designated as “CONFIDENTIAL.”
25         2.14 Receiving Party: a Party that receives Disclosure or Discovery Material
26   from a Producing Party.
27   3.    SCOPE
28         The protections conferred by this Stipulation and Order cover not only

                              [PROPOSED] STIPULATED PROTECTIVE ORDER
 1   Protected Material (as defined above), but also (1) any information copied or extracted
 2   from Protected Material; (2) all copies, excerpts, summaries, or compilations of
 3   Protected Material; and (3) any testimony, conversations, or presentations by Parties
 4   or their Counsel that might reveal Protected Material. However, the protections
 5   conferred by this Stipulation and Order do not cover the following information: (a)
 6   any information that is in the public domain at the time of disclosure to a Receiving
 7   Party or becomes part of the public domain after its disclosure to a Receiving Party as
 8   a result of publication not involving a violation of this Order, including becoming part
 9   of the public record through trial or otherwise; and (b) any information known to the
10   Receiving Party prior to the disclosure or obtained by the Receiving Party after the
11   disclosure from a source who obtained the information lawfully and under no
12   obligation of confidentiality to the Designating Party. This Order does not govern the
13   use of Protected Material at trial.
14   4.    DURATION
15           Once a case proceeds to trial, information that was designated as
16   CONFIDENTIAL or maintained pursuant to this protective order used or introduced
17   as an exhibit at trial becomes public and will be presumptively available to all
18   members of the public, including the press, unless compelling reasons supported by
19   specific factual findings to proceed otherwise are made to the trial judge in advance of
20   the trial. See, Kamakana v. City and County of Honolulu, 447 F.3d 1172, 1180 (9th
21   Cir. 2006) (distinguishing “good cause” showing for sealing documents produced in
22   discovery from “compelling reasons” standard when merits-related documents are part
23   of court record). Accordingly, the terms of this protective order do not extend beyond
24   the commencement of the trial.
25   5.    DESIGNATING PROTECTED MATERIAL
26         5.1    Exercise of Restraint and Care in Designating Material for Protection.
27   Each Party or Non-Party that designates information or items for protection under this
28   Order must take care to limit any such designation to specific material that qualifies

                              [PROPOSED] STIPULATED PROTECTIVE ORDER
 1   under the appropriate standards. The Designating Party must designate for protection
 2   only those parts of material, documents, items, or oral or written communications that
 3   qualify – so that other portions of the material, documents, items, or communications
 4   for which protection is not warranted are not swept unjustifiably within the ambit of
 5   this Order.
 6         Mass, indiscriminate, or routinized designations are prohibited. Designations
 7   that are shown to be clearly unjustified or that have been made for an improper
 8   purpose (e.g., to unnecessarily encumber or retard the case development process or to
 9   impose unnecessary expenses and burdens on other parties) expose the Designating
10   Party to sanctions.
11         If it comes to a Designating Party’s attention that information or items that it
12   designated for protection do not qualify for protection, that Designating Party must
13   promptly notify all other Parties that it is withdrawing the mistaken designation.
14         5.2     Manner and Timing of Designations. Except as otherwise provided in
15   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
16   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
17   under this Order must be clearly so designated before the material is disclosed or
18   produced.
19         Designation in conformity with this Order requires:
20         (a) for information in documentary form (e.g., paper or electronic documents,
21   but excluding transcripts of depositions or other pretrial or trial proceedings), that the
22   Producing Party affix the legend “CONFIDENTIAL” to each page that contains
23   protected material. If only a portion or portions of the material on a page qualifies for
24   protection, the Producing Party also must clearly identify the protected portion(s)
25   (e.g., by making appropriate markings in the margins).
26         A Party or Non-Party that makes original documents or materials available for
27   inspection need not designate them for protection until after the inspecting Party has
28   indicated which material it would like copied and produced. During the inspection and

                              [PROPOSED] STIPULATED PROTECTIVE ORDER
 1   before the designation, all of the material made available for inspection shall be
 2   deemed “CONFIDENTIAL.” After the inspecting Party has identified the documents
 3   it wants copied and produced, the Producing Party must determine which documents,
 4   or portions thereof, qualify for protection under this Order. Then, before producing the
 5   specified documents, the Producing Party must affix the “CONFIDENTIAL” legend
 6   to each page that contains Protected Material. If only a portion or portions of the
 7   material on a page qualifies for protection, the Producing Party also must clearly
 8   identify the protected portion(s) (e.g., by making appropriate markings in the
 9   margins).
10         (b) for testimony given in deposition or in other pretrial or trial proceedings,
11   that the Designating Party identify on the record, before the close of the deposition,
12   hearing, or other proceeding, all protected testimony.
13         (c) for information produced in some form other than documentary and for any
14   other tangible items, that the Producing Party affix in a prominent place on the
15   exterior of the container or containers in which the information or item is stored the
16   legend “CONFIDENTIAL.” If only a portion or portions of the information or item
17   warrant protection, the Producing Party, to the extent practicable, shall identify the
18   protected portion(s).
19         5.3    Inadvertent Failures to Designate. If corrected within twenty (20) days,
20   an inadvertent failure to designate qualified information or items does not, standing
21   alone, waive the Designating Party’s right to secure protection under this Order for
22   such material. Upon correction of a designation within twenty (20) days, the
23   Receiving Party must make reasonable efforts to assure that the material is treated in
24   accordance with the provisions of this Order. If, however, such material is used in the
25   interim, for example as an exhibit in a deposition, it can no longer be designated as
26   “CONFIDENTIAL.”
27   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
28         6.1    Timing of Challenges. Any Party or Non-Party may challenge a

                             [PROPOSED] STIPULATED PROTECTIVE ORDER
 1   designation of confidentiality at any time that is consistent with the Court’s
 2   Scheduling Order.
 3         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
 4   resolution process under Local Rule 37.1 et. seq.
 5         6.3    The burden of persuasion in any such challenge proceeding shall be on
 6   the Designating Party. Frivolous challenges, and those made for an improper purpose
 7   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
 8   expose the Challenging Party to sanctions. Unless the Designating Party has waived
 9   the confidentiality designation by failing to file a motion to retain confidentiality as
10   described above, all parties shall continue to afford the material in question the level
11   of protection to which it is entitled under the Producing Party’s designation until the
12   court rules on the challenge.
13   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
14         7.1    Basic Principles. A Receiving Party may use Protected Material that is
15   disclosed or produced by another Party or by a Non-Party in connection with this case
16   only for prosecuting, defending, or attempting to settle this litigation. Such Protected
17   Material may be disclosed only to the categories of persons and under the conditions
18   described in this Order. When the litigation has been terminated, a Receiving Party
19   must comply with the provisions of section 13 below (FINAL DISPOSITION).
20         Protected Material must be stored and maintained by a Receiving Party at a
21   location and in a secure manner that ensures that access is limited to the persons
22   authorized under this Order.
23         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
24   otherwise ordered by the court or permitted in writing by the Designating Party, a
25   Receiving Party may disclose any information or item designated “CONFIDENTIAL”
26   only to:
27         (a) the Receiving Party’s Outside Counsel of Record in this action, as well as
28   employees of said Outside Counsel of Record to whom it is reasonably necessary to

                              [PROPOSED] STIPULATED PROTECTIVE ORDER
 1   disclose the information for this litigation and who have signed the “Acknowledgment
 2   and Agreement to Be Bound” that is attached hereto as Exhibit A;
 3         (b) the officers, directors, and employees (including House Counsel) of the
 4   Receiving Party to whom disclosure is reasonably necessary for this litigation and
 5   who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 6         (c) Experts (as defined in this Order) of the Receiving Party to whom
 7   disclosure is reasonably necessary for this litigation and who have signed the
 8   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 9         (d) the court and its personnel;
10         (e) court reporters and their staff, professional jury or trial consultants, mock
11   jurors, and Professional Vendors to whom disclosure is reasonably necessary for this
12   litigation and who have signed the “Acknowledgment and Agreement to Be Bound”
13   (Exhibit A);
14         (f) during their depositions, witnesses in the action to whom disclosure is
15   reasonably necessary and who have signed the “Acknowledgment and Agreement to
16   Be Bound” (Exhibit A), unless otherwise agreed by the Designating Party or ordered
17   by the court. Pages of transcribed deposition testimony or exhibits to depositions that
18   reveal Protected Material must be separately bound by the court reporter and may not
19   be disclosed to anyone except as permitted under this Stipulated Protective Order.
20         (g) the author or recipient of a document containing the information or a
21   custodian or other person who otherwise possessed or knew the information.
22         (h) any mediator or settlement officer and their supporting personnel, mutually
23   agreed upon by any of the parties engaged in settlement discussions.
24   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
25         OTHER LITIGATION
26         If a Party is served with a subpoena or a court order issued in other litigation
27   that compels disclosure of any information or items designated in this action as
28   “CONFIDENTIAL,” that Party must:

                             [PROPOSED] STIPULATED PROTECTIVE ORDER
 1         (a) promptly notify in writing the Designating Party. Such notification shall
 2   include a copy of the subpoena or court order;
 3         (b) promptly notify in writing the party who caused the subpoena or order to
 4   issue in the other litigation that some or all of the material covered by the subpoena or
 5   order is subject to this Protective Order. Such notification shall include a copy of this
 6   Stipulated Protective Order; and
 7         (c) cooperate with respect to all reasonable procedures sought to be pursued by
 8   the Designating Party whose Protected Material may be affected.
 9         If the Designating Party timely seeks a protective order, the Party served with
10   the subpoena or court order shall not produce any information designated in this
11   action as “CONFIDENTIAL” before a determination by the court from which the
12   subpoena or order issued, unless the Party has obtained the Designating Party’s
13   permission. The Designating Party shall bear the burden and expense of seeking
14   protection in that court of its confidential material – and nothing in these provisions
15   should be construed as authorizing or encouraging a Receiving Party in this action to
16   disobey a lawful directive from another court.
17   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
18         IN THIS LITIGATION
19         (a) The terms of this Order are applicable to information produced by a Non-
20   Party in this action and designated as “CONFIDENTIAL.” Such information
21   produced by Non-Parties in connection with this litigation is protected by the
22   remedies and relief provided by this Order. Nothing in these provisions should be
23   construed as prohibiting a Non-Party from seeking additional protections. No Party
24   can designate another Party’s document as “CONFIDENTIAL.”
25         (b) In the event that a Party is required, by a valid discovery request, to
26   produce a Non-Party’s confidential information in its possession, and the Party is
27   subject to an agreement with the Non-Party not to produce the Non-Party’s
28   confidential information, then the Party shall:

                             [PROPOSED] STIPULATED PROTECTIVE ORDER
 1         (1) promptly notify in writing the Requesting Party and the Non-Party that
 2   some or all of the information requested is subject to a confidentiality agreement with
 3   a Non-Party;
 4         (2) promptly provide the Non-Party with a copy of the Stipulated Protective
 5   Order in this litigation, the relevant discovery request(s), and a reasonably specific
 6   description of the information requested; and
 7         (3) make the information requested available for inspection by the Non-Party.
 8         (c) If the Non-Party fails to object or seek a protective order from this court
 9   within 14 days of receiving the notice and accompanying information, the Receiving
10   Party may produce the Non-Party’s confidential information responsive to the
11   discovery request. If the Non-Party timely seeks a protective order, the Receiving
12   Party shall not produce any information in its possession or control that is subject to
13   the confidentiality agreement with the Non-Party before a determination by the court.
14   Absent a court order to the contrary, the Non-Party shall bear the burden and expense
15   of seeking protection in this court of its Protected Material.
16   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
17         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
18   Protected Material to any person or in any circumstance not authorized under this
19   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
20   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
21   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
22   persons to whom unauthorized disclosures were made of all the terms of this Order,
23   and (d) request such person or persons to execute the “Acknowledgment and
24   Agreement to Be Bound” that is attached hereto as Exhibit A.
25   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
26         PROTECTED MATERIAL
27         When a Producing Party gives notice to Receiving Parties, within twenty (20)
28   business days of production, that certain inadvertently produced material is subject to

                              [PROPOSED] STIPULATED PROTECTIVE ORDER
 1   a claim of privilege or other protection, the obligations of the Receiving Parties are
 2   those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not
 3   intended to modify whatever procedure may be established in an e-discovery order
 4   that provides for production without prior privilege review. Pursuant to Federal Rule
 5   of Evidence 502(d) and (e), insofar as the parties reach an agreement on the effect of
 6   disclosure of a communication or information covered by the attorney-client privilege
 7   or work product protection, the parties may incorporate their agreement in the
 8   stipulated protective order submitted to the court.
 9   12.   MISCELLANEOUS
10         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
11   person to seek its modification by the court in the future.
12         12.2 Right to Assert Other Objections. By stipulating to the entry of this
13   Protective Order no Party waives any right it otherwise would have to object to
14   disclosing or producing any information or item on any ground not addressed in this
15   Stipulated Protective Order. Similarly, no Party waives any right to object on any
16   ground to use in evidence of any of the material covered by this Protective Order.
17         12.3 Filing Protected Material. Without written permission from the
18   Designating Party or a court order secured after appropriate notice to all interested
19   persons, a Party may not file in the public record in this action any Protected Material.
20   A Party that seeks to file under seal any Protected Material must comply with Civil
21   Local Rule 79-5. Protected Material may only be filed under seal pursuant to a court
22   order authorizing the sealing of the specific Protected Material at issue. Pursuant to
23   Civil Local Rule 79-5, a sealing order will issue only upon a request establishing that
24   the Protected Material at issue is privileged, protectable as a trade secret, or otherwise
25   entitled to protection under the law. If a Receiving Party's request to file Protected
26   Material under seal pursuant to Civil Local Rule 79-5.2.2 is denied by the court, then
27   the Receiving Party may file the information in the public record pursuant to Civil
28   Local Rule 79-5.2.2 unless otherwise instructed by the court.

                              [PROPOSED] STIPULATED PROTECTIVE ORDER
 1   13.   FINAL DISPOSITION
 2         Within 60 days after the final disposition of this action, as defined in paragraph
 3   4, each Receiving Party must return all Protected Material to the Producing Party or
 4   destroy such material. As used in this subdivision, “all Protected Material” includes
 5   all copies, abstracts, compilations, summaries, and any other format reproducing or
 6   capturing any of the Protected Material. Whether the Protected Material is returned or
 7   destroyed, the Receiving Party must submit a written certification to the Producing
 8   Party (and, if not the same person or entity, to the Designating Party) by the 60 day
 9   deadline that (1) identifies (by category, where appropriate) all the Protected Material
10   that was returned or destroyed and (2) affirms that the Receiving Party has not
11   retained any copies, abstracts, compilations, summaries or any other format
12   reproducing or capturing any of the Protected Material. Notwithstanding this
13   provision, Counsel are entitled to retain an archival copy of all pleadings, motion
14   papers, trial, deposition, and hearing transcripts, legal memoranda, correspondence,
15   deposition and trial exhibits, expert reports, attorney work product, and consultant and
16   expert work product, even if such materials contain Protected Material. Any such
17   archival copies that contain or constitute Protected Material remain subject to this
18   Protective Order as set forth in Section 4 (DURATION).
19

20         IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
21
     DATED: March 18, 2019               LAW OFFICES OF MICHAEL A. SOTER,
22
                                         APC
23

24

25                                       By: /s/ Michael A. Soter
26
                                             Michael A. Soter
                                             Attorney for Plaintiff Narconon Fresh Start
27

28

                             [PROPOSED] STIPULATED PROTECTIVE ORDER
                                     MUSICK, PEELER & GARRETT, LLP
 1

 2   DATED: March 22, 2019
 3

 4                                   By:         /s/Laura Kim
 5                                         Laura Kim
                                           Attorney for Defendant RSUI Indemnity
 6
                                           Company
 7

 8               PURSUANT TO STIPULATION, IT IS SO ORDERED.
 9
     DATED: April 09, 2019             _________________________________
10                                     Honorable John E. McDermott
                                       United States Magistrate Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                         [PROPOSED] STIPULATED PROTECTIVE ORDER
 1                                         EXHIBIT A
 2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3         I, _____________________________ [print or type full name], of
 4   _________________ [print or type full address], declare under penalty of perjury that
 5   I have read in its entirety and understand the Stipulated Protective Order that was
 6   issued by the United States District Court for the Central District of California on
 7   [date] in the case of Narconon Fresh Start v. RSUI Indemnity Company, Case No
 8   2:18- cv-08953. I agree to comply with and to be bound by all the terms of this
 9   Stipulated Protective Order and I understand and acknowledge that failure to so
10   comply could expose me to sanctions and punishment in the nature of contempt. I
11   solemnly promise that I will not disclose in any manner any information or item that is
12   subject to this Stipulated Protective Order to any person or entity except in strict
13   compliance with the provisions of this Order.
14         I further agree to submit to the jurisdiction of the United States District Court
15   for the Central District of California for the purpose of enforcing the terms of this
16   Stipulated Protective Order, even if such enforcement proceedings occur after
17   termination of this action.
18         I hereby appoint __________________________ [print or type full name] of
19   ____________________________________ [print or type full address and telephone
20   number] as my California agent for service of process in connection with this action or
21   any proceedings related to enforcement of this Stipulated Protective Order.
22

23         Date: ______________________________________
24                City and State where sworn and signed:
25                _________________________________
26         Printed name: _______________________________
27

28         Signature: __________________________________

                             [PROPOSED] STIPULATED PROTECTIVE ORDER
